
	
		II
		Calendar No. 253
		111th CONGRESS
		2d Session
		H. R. 4154
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 3, 2009
			Received
		
		
			December 24, 2009
			Read the first time
		
		
			January 20, 2010
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To amend the Internal Revenue Code of 1986
		  to repeal the new carryover basis rules in order to prevent tax increases and
		  the imposition of compliance burdens on many more estates than would benefit
		  from repeal, to retain the estate tax with a $3,500,000 exemption, to
		  reinstitute and update the Pay-As-You-Go requirement of budget neutrality on
		  new tax and mandatory spending legislation, enforced by the threat of annual,
		  automatic sequestration, and for other purposes. 
	
	
		APermanent Estate
			 Tax Relief for Families, Farmers, and Small Businesses Act of 2009
			1.Short title; tabel of
			 contents
				(a)Short
			 titleThis division may be
			 cited as the Permanent Estate Tax
			 Relief for Families, Farmers, and Small Businesses Act of
			 2009.
				(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
					
						Division A—Permanent Estate Tax Relief for Families, Farmers,
				and Small Businesses Act of 2009
						Sec. 1. Short title; tabel of contents.
						Sec. 2. Retention of estate tax; repeal of carryover
				basis.
						Sec. 3. Modifications to estate and gift taxes.
						Division B—Statutory Pay-As-You-Go Act of 2009
						Sec. 101. Short Title.
						Sec. 102. Purpose.
						Sec. 103. Definitions.
						Sec. 104. PAYGO estimates and PAYGO scorecards.
						Sec. 105. Annual report and sequestration order.
						Sec. 106. Calculating a sequestration.
						Sec. 107. Current policy adjustment to the CBO
				estimates.
						Sec. 108. Application of BBEDCA.
						Sec. 109. Technical corrections.
						Sec. 110. Conforming amendments.
						Sec. 111. Exempt programs and activities.
					
				2.Retention of
			 estate tax; repeal of carryover basis
				(a)In
			 generalSubtitles A and E of title V of the Economic Growth and
			 Tax Relief Reconciliation Act of 2001, and the amendments made by such
			 subtitles, are hereby repealed; and the Internal Revenue Code of 1986 shall be
			 applied as if such subtitles, and amendments, had never been enacted.
				(b)Sunset not To
			 applySection 901 of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to
			 title V of such Act.
				(c)Conforming
			 amendments
					(1)Sections 511(d)
			 and 521(b)(2) of the Economic Growth and Tax Relief Reconciliation Act of 2001,
			 and the amendments made by such sections, are hereby repealed; and the Internal
			 Revenue Code of 1986 shall be applied as if such sections, and amendments, had
			 never been enacted.
					(2)Subsection (c) of
			 section
			 2511 of the Internal Revenue Code of 1986 is hereby
			 repealed.
					3.Modifications to
			 estate and gift taxes
				(a)$3,500,000
			 applicable exclusion amountSubsection (c) of section 2010 of the
			 Internal Revenue Code of 1986 (relating to applicable credit amount) is amended
			 by striking all that follows the applicable exclusion amount and
			 inserting . For purposes of the preceding sentence, the applicable
			 exclusion amount is $3,500,000..
				(b)Freeze maximum
			 estate and gift tax rates at 45 percentSubsection (c) of section
			 2001 of such Code is amended—
					(1)by striking
			 paragraph (2);
					(2)by striking so much of paragraph (1) as
			 precedes the table contained therein; and
					(3)by striking the
			 last 2 items in the table and inserting the following new item:
						
							
								
									
										Over
						$1,500,000$555,800, plus 45 percent of the excess of such amount
						over $1,500,000.
										
									
								
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying, and gifts made, after December 31, 2009.
				BStatutory
			 Pay-As-You-Go Act of 2009
			101.Short
			 TitleThis division may be
			 cited as the Statutory Pay-As-You-Go
			 Act of 2009.
			102.PurposeThe purpose of this division is to
			 reestablish a statutory procedure to enforce a rule of budget neutrality on new
			 revenue and direct spending legislation.
			103.DefinitionsAs used in this division—
				(1)The term
			 BBEDCA means the Balanced Budget and Emergency Deficit Control
			 Act of 1985.
				(2)The definitions
			 set forth in section 3 of the Congressional Budget and Impoundment Control Act
			 of 1974 and in section 250 of BBEDCA shall apply to this division, except to
			 the extent that they are specifically modified as follows:
					(A)The term
			 outyear means a fiscal year that occurs one or more years after
			 the budget year.
					(B)In section 250(c)(8)(C), the reference to
			 the food stamp program shall be deemed to be a reference to the Supplemental
			 Nutrition Assistance Program.
					(3)The term
			 AMT means the Alternative Minimum Tax for individuals under
			 sections 55–59 of the Internal Revenue Code of 1986, the term
			 EGTRRA means the Economic Growth and Tax Relief Reconciliation
			 Act of 2001 (Public Law 107–16), and the term
			 JGTRRA means the Jobs and Growth Tax Relief and Reconciliation
			 Act of 2003 (Public Law 108–27).
				(4)(A)The term
			 budgetary effects means the amounts by which PAYGO legislation
			 changes direct spending or revenues relative to the baseline and shall be
			 determined on the basis of estimates included by reference in the PAYGO Act or
			 prepared under section 104(d)(3), as applicable. Budgetary effects that
			 increase direct spending or decrease revenues are termed costs
			 and budgetary effects that increase revenues or decrease direct spending are
			 termed savings.
					(B)For purposes of these definitions,
			 off-budget effects shall be counted as budgetary effects unless such changes
			 flow directly from amendments to title II of the Social Security Act and
			 related provisions of the Internal Revenue Code of 1986 and debt service
			 effects shall not be counted as budgetary effects.
					(C)Solely for purposes of recording entries on
			 a PAYGO scorecard, provisions in appropriations Acts are also considered to be
			 budgetary effects for purposes of this division if such provisions make outyear
			 modifications to substantive law, except that provisions for which the outlay
			 effects net to zero over a period consisting of the current year, the budget
			 year, and the 4 subsequent years shall not be considered budgetary effects. For
			 purposes of this paragraph, the term, modifications to substantive
			 law refers to changes to or restrictions on entitlement law or other
			 mandatory spending contained in appropriations Acts, notwithstanding section
			 250(c)(8) of BBEDCA. Provisions in appropriations Acts that are neither outyear
			 modifications to substantive law nor changes in revenues have no budgetary
			 effects for purposes of this division.
					(D)If a provision is designated as an
			 emergency requirement under this division and is also designated as an
			 emergency requirement under the applicable rules of the House of
			 Representatives, CBO shall not include the cost of such a provision in its
			 estimate of the PAYGO legislation’s budgetary effects.
					(5)The term
			 debit refers to the net total amount, when positive, by which
			 costs recorded on the PAYGO scorecards for a fiscal year exceed savings
			 recorded on those scorecards for that year.
				(6)The term
			 entitlement law refers to a section of law which provides
			 entitlement authority.
				(7)The term PAYGO legislation
			 or a PAYGO Act refers to a bill or joint resolution that affects
			 direct spending or revenue relative to the baseline. The budgetary effects of
			 changes in revenues and outyear modifications to substantive law included in
			 appropriation Acts as defined in paragraph (4) shall be treated as if they were
			 contained in PAYGO legislation.
				(8)The term
			 timing shift refers to a delay of the date on which direct
			 spending would otherwise occur from the ninth outyear to the tenth outyear or
			 an acceleration of the date on which revenues would otherwise occur from the
			 tenth outyear to the ninth outyear.
				104.PAYGO estimates
			 and PAYGO scorecards
				(a)Paygo
			 estimates(1)A PAYGO Act shall include by reference an
			 estimate of its budgetary effects as determined under section 308(a)(3) of the
			 Congressional Budget Act of 1974, if timely submitted for printing in the
			 Congressional Record by the chairs of the Committees on the Budget of the House
			 of Representatives and the Senate, as applicable, before the vote on the PAYGO
			 legislation. The Clerk of the House or the Secretary of the Senate, as
			 applicable, shall also incorporate by reference such estimate printed in the
			 relevant portion of the Congressional Record under section 308(a)(3) of the
			 Congressional Budget Act of 1974 into the enrollment of a PAYGO Act. Budgetary
			 effects that are not so included shall be determined under section
			 104(d)(3).
					(2)(A)Section 308(a) of the
			 Congressional Budget Act of 1974 is amended by adding at the end the following
			 new paragraph:
							
								(3)CBO paygo
				estimatesBefore a vote in
				either House on a PAYGO Act that, if determined in the affirmative, would clear
				such Act for enrollment, the chairs of the Committees on the Budget of the
				House and Senate, as applicable, shall request from the Director of the
				Congressional Budget Office an estimate of the budgetary effects of such Act
				under the Statutory Pay-As-You-Go Act of 2009. If such an estimate is timely
				provided, the chairs of the Committees on the Budget of the House of
				Representatives and the Senate shall post such estimate on their respective
				committee websites and cause it to be printed in the Congressional Record under
				the heading PAYGO ESTIMATE. For purposes of this section, the
				Director of the Congressional Budget Office shall not count timing shifts in
				his estimates of the budgetary effects of PAYGO legislation (as defined in
				section 103 of the Statutory Pay-As-You-Go Act of
				2009).
								.
						(B)The side heading of section 308(a) of
			 the Congressional Budget Act of 1974 is amended by striking
			 Reports
			 on.
						(b)Section 308 of the Congressional Budget Act
			 of 1974 is amended by adding at the end the following new subsection:
					
						(d)Scorekeeping
				guidelinesThe Director of
				the Congressional Budget Office shall provide estimates under this section in
				accordance with the scorekeeping guidelines determined under section 252(d)(5)
				of the Balanced Budget and Emergency Deficit Control Act of 1985. Upon
				agreement, the chairs of the Committees on the Budget of the House of
				Representatives and the Senate shall submit updates to such guidelines for
				printing in the Congressional
				Record.
						.
				(c)Current policy
			 adjustments for certain legislationFor purposes of calculating budgetary
			 effects under this division, CBO shall adjust its estimates as described below
			 for any provision of legislation designated as meeting the criteria in
			 subsection (b), (c), or (d) of section 107 and which the chairman of the
			 Committee on the Budget of the House of Representatives or the Senate, as
			 applicable, designates as meeting those criteria. A single piece of legislation
			 may contain provisions designated as meeting criteria in more than one of the
			 subsections listed above. For appropriately designated provisions, CBO shall
			 exclude from its estimates for purposes of this division any costs of a
			 provision to the extent that those costs, when combined with all other excluded
			 costs of any other previously designated provisions of enacted legislation
			 under the same subsection of section 107, do not exceed the maximum applicable
			 current policy adjustment defined under the applicable subsection of section
			 107 for the applicable 10-year period, using the most recent baseline estimates
			 supplied by the Congressional Budget Office consistent with section 257 of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 used in considering a
			 concurrent resolution on the budget; or, after the beginning of a new calendar
			 year and before consideration of a concurrent resolution on the budget, using
			 the most recent baseline estimates supplied by the Congressional Budget Office
			 consistent with section 257 of the Balanced Budget and Emergency Deficit
			 Control Act of 1985. CBO estimates of legislation containing a current policy
			 designation under this subsection shall include a separate presentation of
			 costs excluded from the calculation of budgetary effects for the legislation,
			 as well as an updated total of all excluded costs of provisions within the same
			 subsection of section 107.
				(d)OMB Paygo
			 scorecards
					(1)In
			 generalOMB shall maintain
			 and make publicly available a continuously updated document containing two
			 PAYGO scorecards displaying the budgetary effects of PAYGO legislation as
			 determined under section 308 of the Congressional Budget Act of 1974, applying
			 the look-back requirement in subsection (e) and the averaging requirement in
			 subsection (f), and a separate addendum displaying the estimates of the costs
			 of provisions designated in statute as emergency requirements.
					(2)Estimates in
			 legislationExcept as
			 provided in paragraph (3), in making the calculations for the PAYGO scorecards,
			 OMB shall use the budgetary effects included by reference in the applicable
			 legislation.
					(3)OMB
			 estimatesIf legislation does
			 not contain the estimate of budgetary effects under paragraph (2), then OMB
			 shall score the budgetary effects of that legislation upon its enactment, based
			 on the approaches to scorekeeping set forth in this division.
					(4)5-year
			 scorecardThe first scorecard shall display the budgetary effects
			 of PAYGO legislation in each year over the 5-year period beginning in the
			 budget year.
					(5)10-year
			 scorecardThe second scorecard shall display the budgetary
			 effects of PAYGO legislation in each year over the 10-year period beginning in
			 the budget year.
					(e)Look-back to
			 capture current-year effectsFor purposes of this section, OMB
			 shall treat the budgetary effects of PAYGO legislation enacted during a session
			 of Congress that occur during the current year as though they occurred in the
			 budget year.
				(f)Averaging used
			 to measure compliance over 5-year and 10-year periodsOMB shall
			 cumulate the budgetary effects of a PAYGO Act over the budget year (which
			 includes any look-back effects under subsection (e)) and—
					(1)for purposes of
			 the 5-year scorecard referred to in subsection (d)(4), the four subsequent
			 outyears, divide that cumulative total by five, and enter the quotient in the
			 budget-year column and in each subsequent column of the 5-year PAYGO scorecard;
			 and
					(2)for purposes of the 10-year scorecard
			 referred to in subsection (d)(5), the nine subsequent outyears, divide that
			 cumulative total by ten, and enter the quotient in the budget-year column and
			 in each subsequent column of the 10-year PAYGO scorecard.
					105.Annual report
			 and sequestration order
				(a)Annual
			 reportNot later than 14 days
			 (excluding weekends and holidays) after Congress adjourns to end a session, OMB
			 shall make publicly available and cause to be printed in the Federal Register
			 an annual PAYGO report. The report shall include an up-to-date document
			 containing the PAYGO scorecards, a description of any current policy
			 adjustments made under section 104(c), information about emergency legislation
			 (if any) designated under section 103(4)(D), information about any
			 sequestration if required by subsection (b), and other data and explanations
			 that enhance public understanding of this division and actions taken under
			 it.
				(b)Sequestration
			 orderIf the annual report
			 issued at the end of a session of Congress under subsection (a) shows a debit
			 on either PAYGO scorecard for the budget year, OMB shall prepare and the
			 President shall issue and include in that report a sequestration order that,
			 upon issuance, shall reduce budgetary resources of direct spending programs by
			 enough to offset that debit as prescribed in section 106. If there is a debit
			 on both scorecards, the order shall fully offset the larger of the two debits.
			 OMB shall include that order in the annual report and transmit it to the House
			 of Representatives and the Senate. If the President issues a sequestration
			 order, the annual report shall contain, for each budget account to be
			 sequestered, estimates of the baseline level of budgetary resources subject to
			 sequestration, the amount of budgetary resources to be sequestered, and the
			 outlay reductions that will occur in the budget year and the subsequent fiscal
			 year because of that sequestration.
				106.Calculating a
			 sequestration
				(a)Reducing
			 nonexempt budgetary resources by a uniform percentageOMB shall
			 calculate the uniform percentage by which the budgetary resources of nonexempt
			 direct spending programs are to be sequestered such that the outlay savings
			 resulting from that sequestration, as calculated under subsection (b), shall
			 offset the budget-year debit, if any on the applicable PAYGO scorecard. If the
			 uniform percentage calculated under the prior sentence exceeds 4 percent, the
			 Medicare programs described in section 256(d) of BBEDCA shall be reduced by 4
			 percent and the uniform percentage by which the budgetary resources of all
			 other nonexempt direct spending programs are to be sequestered shall be
			 increased, as necessary, so that the sequestration of Medicare and of all other
			 nonexempt direct spending programs together produce the required outlay
			 savings.
				(b)Outlay
			 savingsIn determining the amount by which a sequestration
			 offsets a budget-year debit, OMB shall count—
					(1)the amount by
			 which the sequestration in a crop year of crop support payments, pursuant to
			 section 256(j) of BBEDCA, reduces outlays in the budget year and the subsequent
			 fiscal year;
					(2)the amount by
			 which the sequestration of Medicare payments in the 12-month period following
			 the sequestration order, pursuant to section 256(d) of BBEDCA, reduces outlays
			 in the budget year and the subsequent fiscal year; and
					(3)the amount by
			 which the sequestration in the budget year of the budgetary resources of other
			 nonexempt mandatory programs reduces outlays in the budget year and in the
			 subsequent fiscal year.
					107.Current policy
			 adjustment to the CBO estimates
				(a)PurposeThe purpose of this section is to provide
			 for adjustments of estimates of budgetary effects of PAYGO legislation for
			 legislation affecting four areas of the budget—
					(1)payments made
			 under section 1848 of the Social Security Act (titled Payment for Physicians’
			 Services);
					(2)the Estate and
			 Gift Tax under subtitle B of the Internal Revenue Code of 1986;
					(3)the AMT;
			 and
					(4)provisions of
			 EGTRRA or JGTRRA that amended the Internal Revenue Code of 1986 (or provisions
			 in later statutes further amending the amendments made by EGTRRA or JGTRRA),
			 other than—
						(A)the provisions of
			 those two Acts that were made permanent by the Pension Protection Act of 2006
			 (Public Law
			 109–280);
						(B)amendments to the
			 estate and gift tax referred to in paragraph (2);
						(C)the AMT referred
			 to in paragraph (3);
						(D)the 35 percent
			 bracket and that portion of the 33 percent bracket that applies to taxable
			 income greater than $200,000 for an individual and $250,000 for a couple;
			 and
						(E)provisions in
			 those two Acts relating to taxes rates on capital gains and dividends.
						(b)Medicare
			 Payments to Physicians
					(1)CriteriaLegislation
			 that includes provisions amending or superseding the system of payments under
			 section 1848 of the Social Security Act shall trigger the current policy
			 adjustment required by this division.
					(2)AdjustmentThe
			 amount of the maximum current policy adjustment shall be the difference
			 between—
						(A)estimated net outlays attributable to the
			 payments made to physicians under that section of the Social Security Act (as
			 scheduled on July 15, 2009, to be in effect); and
						(B)what those net
			 outlays would have been if the nominal payment rates and related parameters in
			 effect for 2009 had been in effect thereafter without change.
						(c)Estate and Gift
			 Tax
					(1)CriteriaLegislation
			 that includes provisions amending the Estate and Gift Tax under subtitle B of
			 the Internal Revenue Code of 1986 shall trigger the current policy adjustment
			 required by this division.
					(2)AdjustmentThe
			 amount of the maximum current policy adjustment shall be the difference
			 between—
						(A)total revenues
			 projected to be collected under the Internal Revenue Code of 1986 (as scheduled
			 on July 15, 2009, to be in effect); and
						(B)what those revenue
			 collections would have been if, on the date of enactment of the legislation
			 meeting the criteria in paragraph (1), estate and gift tax law had instead been
			 amended so that the tax rates, nominal exemption amounts, and related
			 parameters in effect for tax year 2009 had remained in effect thereafter
			 without change.
						(d)Permanent
			 Extension of Middle-Class Tax Cuts and AMT Relief
					(1)CriteriaLegislation
			 that includes provisions extending middle-class tax cuts or AMT relief shall
			 trigger the current policy adjustment required by this division if those
			 provisions extend one or more of the following provisions—
						(A)AMT relief for
			 calendar year 2010 and subsequent years in such a manner that the number of AMT
			 taxpayers is not estimated to exceed the number of AMT taxpayers in tax year
			 2008 in any year through the tenth year after enactment;
						(B)the 10 percent
			 bracket as in effect for tax year 2010, as provided for under section 101(a) of
			 the Economic Growth and Tax Relief Reconciliation Act of 2001 and any later
			 amendments through July 15, 2009;
						(C)the child tax credit as in effect for tax
			 year 2010, as provided for under section 201 of the Economic Growth and Tax
			 Relief Reconciliation Act and any later amendments through July 15,
			 2009;
						(D)tax benefits for married couples as in
			 effect for tax year 2010, as provided for under title III of the Economic
			 Growth and Tax Relief Reconciliation Act and any later amendments through July
			 15, 2009;
						(E)the adoption
			 credit as in effect in tax year 2010, as provided for under section 202 of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 and any later
			 amendments through July 15, 2009;
						(F)the dependent care
			 credit as in effect in tax year 2010, as provided for under section 204 of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 and any later
			 amendments through July 15, 2009;
						(G)the
			 employer-provided child care credit as in effect in tax year 2010, as provided
			 for under section 205 of the Economic Growth and Tax Relief Reconciliation Act
			 of 2001 and any later amendments through July 15, 2009;
						(H)the education tax
			 benefits as in effect in tax year 2010, as provided for under title IV of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 and any later
			 amendments through July 15, 2009;
						(I)the 25 and 28 percent brackets as in effect
			 for tax year 2010, as provided for under section 101(a) of the Economic Growth
			 and Tax Relief Reconciliation Act of 2001 and any later amendments through July
			 15, 2009; and
						(J)the 33 percent brackets as in effect for
			 tax year 2010, as provided for under section 101(a) of the Economic Growth and
			 Tax Relief Reconciliation Act of 2001 and any later amendment affecting
			 taxpayers with taxable income of $200,000 or less for individuals and $250,000
			 or less for couples in calendar year 2010 and increased in each subsequent year
			 by an amount equal to the cost of living adjustment determined under section
			 1(f)(3) of the Internal Revenue Code of 1986 for the calendar year in which the
			 taxable year begins, determined by substituting calendar year
			 2008 for calendar year 1992 in subparagraph (B)
			 thereof.
						(2)AdjustmentThe
			 amount of the maximum current policy adjustment shall be the difference between
			 what total revenues would have been under the Internal Revenue Code of 1986 (as
			 scheduled on July 15, 2009, to be in effect) and what revenues would be if
			 legislation—
						(A)permanently
			 extending the AMT exemption and brackets in effect in tax year 2009 but
			 increased in tax year 2010 and each subsequent tax year as indicated under
			 subsection (d)(2)(B), along with any additional amount necessary to prevent the
			 number of taxpayers who must pay AMT from increasing; and
						(B)permanently extending the provisions
			 identified in paragraph (1),
						were enacted
			 on the same day as the legislation referred to in paragraph (1).108.Application of
			 BBEDCAFor purposes of this
			 division—
				(1)notwithstanding
			 section 275 of BBEDCA, the provisions of sections 255, 256, 257, and 274 of
			 BBEDCA, as amended by this division, shall apply to the provisions of this
			 division;
				(2)references in
			 sections 255, 256, 257, and 274 to this part or this
			 title shall be interpreted as applying to this division;
				(3)references in
			 sections 255, 256, 257, and 274 of BBEDCA to section 254 shall
			 be interpreted as referencing section 105 of this division;
				(4)the reference in
			 section 256(b) of BBEDCA to section 252 or 253 shall be
			 interpreted as referencing section 105 of this division;
				(5)the reference in
			 section 256(d)(1) of BBEDCA to section 252 or 253 shall be
			 interpreted as referencing section 106 of this division;
				(6)the reference in
			 section 256(d)(4) of BBEDCA to section 252 or 253 shall be
			 interpreted as referencing section 105 of this division;
				(7)section 256(k) of
			 BBEDCA shall apply to a sequestration, if any, under this division; and
				(8)references in section 257(e) of BBEDCA to
			 section 251, 252, or 253 shall be interpreted as referencing
			 section 104 of this division.
				109.Technical
			 corrections
				(a)Section 250(c)(18)
			 of BBEDCA is amended by striking the expenses the Federal deposit
			 insurance agencies and inserting the expenses of the Federal
			 deposit insurance agencies.
				(b)Section 256(k)(1)
			 of BBEDCA is amended by striking in paragraph (5) and inserting
			 in paragraph (6).
				110.Conforming
			 amendments
				(a)Section 256(a) of
			 BBEDCA is repealed.
				(b)Section 256(b) of
			 BBEDCA is amended by striking origination fees under sections 438(c)(2)
			 and 455(c) of that Act shall each be increased by 0.50 percentage
			 point. and inserting in lieu thereof origination fees under
			 sections 438(c)(2) and (6) and 455(c) and loan processing and issuance fees
			 under section 428(f)(1)(A)(ii) of that Act shall each be increased by the
			 uniform percentage specified in that sequestration order, and, for student
			 loans originated during the period of the sequestration, special allowance
			 payments under section 438(b) of that Act accruing during the period of the
			 sequestration shall be reduced by the uniform percentage specified in that
			 sequestration order..
				(c)Section 256(c) of
			 BBEDCA is repealed.
				(d)Section 256(d) of
			 BBEDCA is amended—
					(1)by redesignating
			 paragraphs (2), (3), and (4) as paragraphs (3), (5), and (6);
					(2)by amending
			 paragraph (1) to read as follows:
						
							(1)Calculation of
				reduction in payment amountsTo achieve the total percentage
				reduction in those programs required by section 252 or 253, subject to
				paragraph (2), and notwithstanding section 710 of the Social Security Act, OMB
				shall determine, and the applicable Presidential order under section 254 shall
				implement, the percentage reduction that shall apply, with respect to the
				health insurance programs under title XVIII of the Social Security Act—
								(A)in the case of
				parts A and B of such title, to individual payments for services furnished
				during the one-year period beginning on the first day of the first month
				beginning after the date the order is issued (or, if later, the date specified
				in paragraph (4)); and
								(B)in the case of
				parts C and D, to monthly payments under contracts under such parts for the
				same one-year period;
								such that
				the reduction made in payments under that order shall achieve the required
				total percentage reduction in those payments for that
				period.;
					(3)by inserting after
			 paragraph (1) the following:
						
							(2)Uniform
				reduction rate; maximum permissible reductionReductions in
				payments for programs and activities under such title XVIII pursuant to a
				sequestration order under section 254 shall be at a uniform rate, which shall
				not exceed 4 percent, across all such programs and activities subject to such
				order.
							;
					(4)by inserting after
			 paragraph (3), as redesignated, the following:
						
							(4)Timing of
				subsequent sequestration orderA sequestration order required by
				section 252 or 253 with respect to programs under such title XVIII shall not
				take effect until the first month beginning after the end of the effective
				period of any prior sequestration order with respect to such programs, as
				determined in accordance with paragraph
				(1).
							;
					(5)in paragraph (6),
			 as redesignated, to read as follows:
						
							(6)Sequestration
				disregarded in computing payment amountsThe Secretary of Health
				and Human Services shall not take into account any reductions in payment
				amounts which have been or may be effected under this part, for purposes of
				computing any adjustments to payment rates under such title XVIII, specifically
				including—
								(A)the part C growth
				percentage under section 1853(c)(6);
								(B)the part D annual
				growth rate under section 1860D–2(b)(6); and
								(C)application of
				risk corridors to part D payment rates under section
				1860D–15(e).
								;
				and
					(6)by adding after
			 paragraph (6), as redesignated, the following:
						
							(7)Exemptions from
				sequestrationIn addition to the programs and activities
				specified in section 255, the following shall be exempt from sequestration
				under this part:
								(A)Part d
				low-income subsidiesPremium and cost-sharing subsidies under
				section 1860D–14 of the Social Security Act.
								(B)Part d
				catastrophic subsidyPayments under section 1860D–15(b) and
				(e)(2)(B) of the Social Security Act.
								(C)Qualified
				individual (QI) premiumsPayments to States for coverage of
				Medicare cost-sharing for certain low-income Medicare beneficiaries under
				section 1933 of the Social Security
				Act.
								.
					111.Exempt programs
			 and activities
				(a)DesignationsSection
			 255 of BBEDCA is amended by redesignating subsection (i) as (j) and striking
			 1998 and inserting in lieu thereof 2010.
				(b)Social security,
			 veterans programs, net interest, and tax creditsSubsections (a)
			 through (d) of section 255 of BBEDCA are amended to read as follows:
					
						(a)Social security
				benefits and tier I railroad retirement benefitsBenefits payable
				under the old-age, survivors, and disability insurance program established
				under title II of the Social Security Act (42 U.S.C. 401 et seq.), and benefits
				payable under section 231b(a), 231b(f)(2), 231c(a), and 231c(f) of title 45,
				United States Code, shall be exempt from reduction under any order issued under
				this part.
						(b)Veterans
				programsThe following program shall be exempt from reduction
				under any order issued under this part—
							
								All programs administered by the Department of
				  Veterans Affairs.
								Special Benefits for Certain World War II Veterans
				  (28–0401–0–1–701).
						(c)Net
				interestNo reduction of payments for net interest (all of major
				functional category 900) shall be made under any order issued under this
				part.
						(d)Refundable
				income tax creditsPayments to individuals made pursuant to
				provisions of the Internal Revenue Code of 1986 establishing refundable tax
				credits shall be exempt from reduction under any order issued under this
				part.
						.
				(c)Other programs
			 and activities, low-income programs, and economic recovery
			 programsSubsections (g) and (h) of section 255 of BBEDCA are
			 amended to read as follows:
					
						(g)Other programs
				and activities
							(1)(A)The following budget
				accounts and activities shall be exempt from reduction under any order issued
				under this part:
									
										Activities resulting from private donations,
				  bequests, or voluntary contributions to the Government.
										Activities financed by voluntary payments to the
				  Government for goods or services to be provided for such
				  payments.
										Administration of Territories, Northern Mariana
				  Islands Covenant grants (14–0412–0–1–808).
										Advances to the Unemployment Trust Fund and Other
				  Funds (16–0327–0–1–600).
										Black Lung Disability Trust Fund Refinancing
				  (16–0329–0–1–601).
										Bonneville Power Administration Fund and borrowing
				  authority established pursuant to section 13 of
				  Public Law
				  93–454 (1974), as amended (89–4045–0–3–271).
										Claims, Judgments, and Relief Acts
				  (20–1895–0–1–808).
										Compact of Free Association
				  (14–0415–0–1–808).
										Compensation of the President
				  (11–0209–01–1–802).
										Comptroller of the Currency, Assessment Funds
				  (20–8413–0–8–373).
										Continuing Fund, Southeastern Power Administration
				  (89–5653–0–2–271).
										Continuing Fund, Southwestern Power Administration
				  (89–5649–0–2–271).
										Dual Benefits Payments Account
				  (60–0111–0–1–601).
										Emergency Fund, Western Area Power Administration
				  (89–5069–0–2–271).
										Exchange Stabilization Fund
				  (20–4444–0–3–155).
										Federal Deposit Insurance Corporation, Deposit
				  Insurance Fund (51–4596–4–4–373).
										Federal Deposit Insurance Corporation, FSLIC
				  Resolution Fund (51–4065–0–3–373).
										Federal Deposit Insurance Corporation, Noninterest
				  Bearing Transaction Account Guarantee (51–4458–0–3–373).
										Federal Deposit Insurance Corporation, Senior
				  Unsecured Debt Guarantee (51–4457–0–3–373).
										Federal Housing Finance Agency, Administrative
				  Expenses (95–5532–0–2–371).
										Federal Payment to the District of Columbia Judicial
				  Retirement and Survivors Annuity Fund (20–1713–0–1–752).
										Federal Payment to the District of Columbia Pension
				  Fund (20–1714–0–1–601).
										Federal Payments to the Railroad Retirement Accounts
				  (60–0113–0–1–601).
										Federal Reserve Bank Reimbursement Fund
				  (20–1884–0–1–803).
										Financial Agent Services
				  (20–1802–0–1–803).
										Foreign Military Sales Trust Fund
				  (11–8242–0–7–155).
										Hazardous Waste Management, Conservation Reserve
				  Program (12–4336–0–3–999).
										Host Nation Support Fund for Relocation
				  (97–8337–0–7–051).
										Internal Revenue Collections for Puerto Rico
				  (20–5737–0–2–806).
										Intragovernmental funds, including those from which
				  the outlays are derived primarily from resources paid in from other government
				  accounts, except to the extent such funds are augmented by direct
				  appropriations for the fiscal year during which an order is in
				  effect.
										Medical Facilities Guarantee and Loan Fund
				  (75–9931–0–3–551).
										National Credit Union Administration, Central
				  Liquidity Facility (25–4470–0–3–373).
										National Credit Union Administration, Corporate
				  Credit Union Share Guarantee Program (25–4476–0–3–376).
										National Credit Union Administration, Credit Union
				  Homeowners Affordability Relief Program (25–4473–0–3–371).
										National Credit Union Administration, Credit Union
				  Share Insurance Fund (25–4468–0–3–373).
										National Credit Union Administration, Credit Union
				  System Investment Program (25–4474–0–3–376).
										National Credit Union Administration, Operating fund
				  (25–4056–0–3–373).
										National Credit Union Administration, Share
				  Insurance Fund Corporate Debt Guarantee Program
				  (25–4469–0–3–376).
										National Credit Union Administration, U.S. Central
				  Federal Credit Union Capital Program (25–4475–0–3–376).
										Office of Thrift Supervision
				  (20–4108–0–3–373).
										Panama Canal Commission Compensation Fund
				  (16–5155–0–2–602).
										Payment of Vietnam and USS Pueblo prisoner-of-war
				  claims within the Salaries and Expenses, Foreign Claims Settlement account
				  (15–0100–0–1–153).
										Payment to Civil Service Retirement and Disability
				  Fund (24–0200–0–1–805).
										Payment to Department of Defense Medicare-Eligible
				  Retiree Health Care Fund (97–0850–0–1–054).
										Payment to Judiciary Trust Funds
				  (10–0941–0–1–752).
										Payment to Military Retirement Fund
				  (97–0040–0–1–054).
										Payment to the Foreign Service Retirement and
				  Disability Fund (19–0540–0–1–153).
										Payments to Copyright Owners
				  (03–5175–0–2–376).
										Payments to Health Care Trust Funds
				  (75–0580–0–1–571).
										Payment to Radiation Exposure Compensation Trust
				  Fund (15–0333–0–1–054).
										Payments to Social Security Trust Funds
				  (28–0404–0–1–651).
										Payments to the United States Territories, Fiscal
				  Assistance (14–0418–0–1–806).
										Payments to trust funds from excise taxes or other
				  receipts properly creditable to such trust funds.
										Payments to widows and heirs of deceased Members of
				  Congress (00–0215–0–1–801).
										Postal Service Fund
				  (18–4020–0–3–372).
										Radiation Exposure Compensation Trust Fund
				  (15–8116–0–1–054).
										Reimbursement to Federal Reserve Banks
				  (20–0562–0–1–803).
										Salaries of Article III judges.
										Soldiers and Airmen’s Home, payment of claims
				  (84–8930–0–7–705).
										Tennessee Valley Authority Fund, except nonpower
				  programs and activities (64–4110–0–3–999).
										Tribal and Indian trust accounts within the
				  Department of the Interior which fund prior legal obligations of the Government
				  or which are established pursuant to Acts of Congress regarding Federal
				  management of tribal real property or other fiduciary responsibilities,
				  including but not limited to Tribal Special Fund (14–5265–0–2–452), Tribal
				  Trust Fund (14–8030–0–7–452), White Earth Settlement (14–2204–0–1–452), and
				  Indian Water Rights and Habitat Acquisition
				  (14–5505–0–2–303).
										United Mine Workers of America 1992 Benefit Plan
				  (95–8260–0–7–551).
										United Mine Workers of America 1993 Benefit Plan
				  (95–8535–0–7–551).
										United Mine Workers of America Combined Benefit Fund
				  (95–8295–0–7–551).
										United States Enrichment Corporation Fund
				  (95–4054–0–3–271).
										Universal Service Fund
				  (27–5183–0–2–376).
										Vaccine Injury Compensation
				  (75–0320–0–1–551).
										Vaccine Injury Compensation Program Trust Fund
				  (20–8175–0–7–551).
								(B)The following Federal retirement and
				disability accounts and activities shall be exempt from reduction under any
				order issued under this part:
									
										Black Lung Disability Trust Fund
				  (20–8144–0–7–601).
										Central Intelligence Agency Retirement and
				  Disability System Fund (56–3400–0–1–054).
										Civil Service Retirement and Disability Fund
				  (24–8135–0–7–602).
										Comptrollers general retirement system
				  (05–0107–0–1–801).
										Contributions to U.S. Park Police annuity benefits,
				  Other Permanent Appropriations (14–9924–0–2–303).
										Court of Appeals for Veterans Claims Retirement Fund
				  (95–8290–0–7–705).
										Department of Defense Medicare-Eligible Retiree
				  Health Care Fund (97–5472–0–2–551).
										District of Columbia Federal Pension Fund
				  (20–5511–0–2–601).
										District of Columbia Judicial Retirement and
				  Survivors Annuity Fund (20–8212–0–7–602).
										Energy Employees Occupational Illness Compensation
				  Fund (16–1523–0–1–053).
										Foreign National Employees Separation Pay
				  (97–8165–0–7–051).
										Foreign Service National Defined Contributions
				  Retirement Fund (19–5497–0–2–602).
										Foreign Service National Separation Liability Trust
				  Fund (19–8340–0–7–602).
										Foreign Service Retirement and Disability
				  Fund(19–8186–0–7–602).
										Government Payment for Annuitants, Employees Health
				  Benefits (24–0206–0–1–551). 
										Government Payment for Annuitants, Employee Life
				  Insurance (24–0500–0–1–602).
										Judicial Officers’ Retirement Fund
				  (10–8122–0–7–602).
										Judicial Survivors’ Annuities Fund
				  (10–8110–0–7–602).
										Military Retirement Fund
				  (97–8097–0–7–602).
										National Railroad Retirement Investment Trust
				  (60–8118–0–7–601).
										National Oceanic and Atmospheric Administration
				  retirement (13–1450–0–1–306).
										Pensions for former Presidents
				  (47–0105–0–1–802).
										Postal Service Retiree Health Benefits Fund
				  (24–5391–0–2–551).
										Public Safety Officer Benefits
				  (15–0403–0–1–754).
										Rail Industry Pension Fund
				  (60–8011–0–7–601).
										Retired Pay, Coast Guard
				  (70–0602–0–1–403).
										Retirement Pay and Medical Benefits for Commissioned
				  Officers, Public Health Service (75–0379–0–1–551).
										Special Benefits for Disabled Coal Miners
				  (16–0169–0–1–601).
										Special Benefits, Federal Employees’ Compensation
				  Act (16–1521–0–1–600).
										Special Workers Compensation Expenses
				  (16–9971–0–7–601).
										Tax Court Judges Survivors Annuity Fund
				  (23–8115–0–7–602).
										United States Court of Federal Claims Judges’
				  Retirement Fund (10–8124–0–7–602).
										United States Secret Service, DC Annuity
				  (70–0400–0–1–751).
										Voluntary Separation Incentive Fund
				  (97–8335–0–7–051).
								(2)Prior legal
				obligations of the Government in the following budget accounts and activities
				shall be exempt from any order issued under this part:
								
									Biomass Energy Development
				  (20–0114–0–1–271).
									Check Forgery Insurance Fund
				  (20–4109–0–3–803).
									Credit liquidating accounts.
									Credit reestimates.
									Employees Life Insurance Fund (24–8424–0–8–602).
				  
									Federal Aviation Insurance Revolving Fund
				  (69–4120–0–3–402).
									Federal Crop Insurance Corporation Fund
				  (12–4085–0–3–351).
									Federal Emergency Management Agency, National Flood
				  Insurance Fund (58–4236–0–3–453).
									Federal Home Loan Mortgage Corporation (Freddie
				  Mac).
									Federal National Mortgage Corporation (Fannie
				  Mae).
									Geothermal resources development fund
				  (89–0206–0–1–271).
									Low-Rent Public Housing—Loans and Other Expenses
				  (86–4098–0–3–604).
									Maritime Administration, War Risk Insurance
				  Revolving Fund (69–4302–0–3–403).
									Natural Resource Damage Assessment Fund
				  (14–1618–0–1–302).
									Overseas Private Investment Corporation, Noncredit
				  Account (71–4184–0–3–151).
									Pension Benefit Guaranty Corporation Fund
				  (16–4204–0–3–601).
									San Joaquin Restoration Fund
				  (14–5537–0–2–301).
									Servicemembers’ Group Life Insurance Fund
				  (36–4009–0–3–701).
									Terrorism Insurance Program
				  (20–0123–0–1–376).
							(h)Low-income
				programsThe following programs shall be exempt from reduction
				under any order issued under this part:
							
								Academic Competitiveness/Smart Grant Program
				  (91–0205–0–1–502).
								Child Care Entitlement to States
				  (75–1550–0–1–609).
								Child Enrollment Contingency Fund
				  (75–5551–0–2–551).
								Child Nutrition Programs (with the exception of
				  special milk programs) (12–3539–0–1–605). 
								Children’s Health Insurance Fund (75–0515–0–1–551).
				  
								Commodity Supplemental Food Program
				  (12–3507–0–1–605). 
								Contingency Fund (75–1522–0–1–609).
				  
								Family Support Programs (75–1501–0–1–609).
				  
								Federal Pell Grants under section 401 Title IV of
				  the Higher Education Act.
								Grants to States for Medicaid
				  (75–0512–0–1–551).
								Payments for Foster Care and Permanency
				  (75–1545–0–1–609).
								Supplemental Nutrition Assistance Program
				  (12–3505–0–1–605).
								Supplemental Security Income Program
				  (28–0406–0–1–609).
								Temporary Assistance for Needy Families
				  (75–1552–0–1–609).
						.
				(d)Economic
			 recovery programsSection 255 of BBEDCA is amended by adding the
			 following after subsection (h):
					
						(i)Economic
				recovery programsThe following programs shall be exempt from
				reduction under any order issued under this part:
							
								All programs enacted in, or increases in programs
				  provided by, the American Recovery and Reinvestment Act of
				  2009.
								Exchange Stabilization Fund-Money Market Mutual Fund
				  Guaranty Facility (20–4274–0–3–376).
								Financial Stabilization Reserve (20–0131–4–1–376).
				  
								GSE Mortgage-Backed Securities Purchase Program
				  Account (20–0126–0–1–371).
								GSE Preferred Stock Purchase Agreements
				  (20–0125–0–1–371).
								Office of Financial Stability
				  (20–0128–0–1–376).
								Special Inspector General for the Troubled Asset
				  Relief Program (20–0133–0–1–376).
								Troubled Asset Relief Program Account
				  (20–0132–0–1–376).
								Troubled Asset Relief Program Equity Purchase
				  Program (20–0134–0–1–376).
								Troubled Asset Relief Program, Home Affordable
				  Modification Program
				  (20–0136–0–1–604).
						.
				
	
		
			Passed the House of
			 Representatives December 3, 2009.
			Lorraine C. Miller,
			Clerk
		
	
	
		January 20, 2010
		Read the second time and placed on the
		  calendar
	
